Title: To James Madison from Fontaine Maury, 14 June 1789
From: Maury, Fontaine
To: Madison, James


Dear sir.Fredg. June 14th. 1789
I wrote you some time since, informing you that as exchange was higher with you, than here, that I should decline taking the Bill I applyed to you for, and that twould be most to your advantage to sell it in New York. Since this Letter, I have shiped the remaining three hhds of your Tobacco to my Brother, and you may draw as usual on them.
I have today drawn on you in favor of French L. Gray for £21.0.0 V C at 20 days Sight, it being the amount of sundries furnished Your Brother for the use of your plantation the last year, which you’ll please honor and place to my debit. Your freinds in Orange were well a few days ago. I am very Respectfully D sir your mo: ob st
Fontaine Maury
 